Citation Nr: 1210882	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the cervical spine (neck disability) prior to December 28, 2010, and in excess of 20 percent on and after that date.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Propriety of a May 1, 2009, reduction from 40 percent to 20 percent and entitlement to a rating in excess of 20 percent for lumbar strain (back disability).

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee condition.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for DJD of the left wrist.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran retired from active duty in October 1989 after more than twenty nine years service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Waco, Texas.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a personal hearing before a Member of the Board at the RO.  The Veteran withdrew the request in a November 2011 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran has withdrawn his appeal seeking increased ratings for cervical spine DJD, bilateral hearing loss, and lumbar strain and to reopen service connection for bilateral knee conditions and left wrist DJD.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2011, the Veteran sent a letter indicating that he withdrew all of his appeals.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  

As of November 2011, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).






ORDER

The appeals for increased ratings for cervical spine DJD, bilateral hearing loss, and lumbar strain and to reopen service connection for bilateral knee conditions and left wrist DJD are dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


